Citation Nr: 1232092	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  04-07 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to February 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2002 rating decision in which the RO denied the Veteran's petition to reopen his previously denied claim for service connection for spina bifida occulta.  The Veteran filed a notice of disagreement (NOD) in December 2002 which clarified that his spina bifida claim was to encompass both his back and neck, and the RO issued a statement of the case (SOC) in August 2003 classifying the condition as chronic disability of the spine inclusive of degenerative disc disease of the lumbar and cervical spine, postoperative fusion at C5-6, congenital spina bifida occulta and claimed neck and back pain.  After a VA Form 21-4138 statement in support of claim that indicated the existence of additional evidence pertinent to this claim was received by the VA in June 2003, but was not associated with the claims file until December 2004, the RO issued a supplemental SOC (SSOC) in March 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) later that month. 

In July 2005, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In October 2005, the Board reopened the claim for service connection for a low back disability, and remanded the claim for service connection, on the merits, along with the now separate claim for service connection for a cervical spine disability, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, the AMC denied each claim (as reflected in an August 2007 SSOC), and returned these matters to the Board for further appellate consideration. 

The Board subsequently determined that further development was necessary, and obtained a medical opinion via the Veterans Health Administration (VHA) in December 2010.  The Board obtained further opinion from an independent medical expert (IME) in January 2012.  After obtaining each opinion, the Board furnished a copy of the opinion to the Veteran and his representative, and afforded them the opportunity to submit additional argument and evidence in response.  .

The Veteran submitted private medical records, as well as a statement, accompanied by a signed waiver of initial RO consideration of the evidence.  Also, in June 2012, the Veteran submitted additional lay evidence, specifically a letter in response to his receipt of the IME opinion.  He directed this letter to the Board, with instructions that this was only for consideration by the Board. , The Board construes the Veteran's request as a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  Accordingly, the Board accepts all of the additionally-received for inclusion in the record on  appeal. See 38 C.F.R. § 20.1304 (2011).  

Review of the electronic record discloses no evidence pertinent to these matters.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The weight of the competent, probative evidence establishes that the diagnosis of spina bifida occulta that was made during active duty in 1969 was in error, and that the Veteran did not, and does not, have congenital spina bifida occulta.  

3.  Although service treatment records reflect subjective complaints of back pain, no chronic lumbar spine disability was shown in service or for many years thereafter, and the most persuasive medical opinion evidence to address the question of whether there exists a medical nexus between the later diagnosed degenerative disc disease at multiple levels of the lumbar spine and the Veteran's military service, weighs against the claim.

4.  Although service treatment records reflect subjective complaints of back pain, no chronic cervical spine disability was shown in service, or for many years thereafter, and the most persuasive medical opinion evidence to address the question of whether there exists a medical nexus between the later diagnosed status post fusion at C5-6 and degenerative disc disease at C6-T1 and the Veteran's military service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a cervical spine disability are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

In this appeal, in a September 2002 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The October 2002 RO rating decision reflects the initial adjudication of the claim after issuance of the September 2002 letter. 

Post rating, an October 2005 letter addressed VA's duties to assist pertinent to the separate service connection claims for cervical spine and low back disability.  Although the Veteran was provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman ) in an August 2007 SSOC, and not a letter, as required, the timing and form of this notice is shown to prejudice the Veteran.  After issuance of the August 2007 SSOC, and opportunity for the Veteran to respond, February 2010 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, Social Security, VA and private treatment records, reports of March 2007 and October 2009 VA examinations, a December 2010 VHA opinion and January 2012 IME opinion.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through notice of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Initially, the Board notes that while the claims for service connection for a cervical spine disability and a lumbar spine disability are characterized as separate issues, they were claimed as having manifested from the same condition of spina bifida.  Thus the Board will address both issues in a single factual background and analysis. 

An October 1966 pre-induction examination yielded normal findings on examination of the entire spine, with the accompanying report of medical history significant for the Veteran endorsing recurrent back pain, with no other orthopedic complaints.  He reported treatment by doctors for muscle spasms and back trouble.  On January 1968 pre-induction examination, his spine was normal, with low back pain cited in the summary of defects.  A January 1968 Report of Medical History, completed by the Veteran, reflects complaints of back trouble, as well as painful or trick shoulder, but no other orthopedic complaints.  He gave a history of hospitalizations in 1966 and 1967 for check up on low back pain.  

In February 1968, the Veteran was treated for complaints of severe low back pain, with numbness of the feet and legs. He then underwent an orthopedic evaluation; X-rays taken in conjunction therewith were interpreted as revealing findings of spina bifida occulta of S1.  He had otherwise negative findings on X-ray and clinical examination, except for some spotty sensory deficits in the lower extremities.  It was felt he may have hysteria, although it was recommended he be further evaluated by neurology.  

He was seen again in April 1968 for complaints of recurrent back pain, with tenderness in the L4-5 region, and was diagnosed with chronic low back syndrome and spina bifida occulta.  He was referred to physiotherapy.  In May 1968, he was still having back pain with objective findings of tenderness and spasm, and was assessed with sprain.  He had no history of heavy work.  Another May 1968 note reflects similar symptoms and findings and diagnosed chronic low back pain.  In June 1968, the Veteran was seen again with low back pain which he said was caused by spina bifida occulta.  In July 1968, he was seen for complaints of pain in the right lower back and flank region with urinary complaints.  

Clinical examination on December 1969 separation examination revealed a normal spine, although the accompanying Report of Medical History noted complaints  of  back trouble, with treatment for this within the past five years.  The doctor's summary contained two different notations with respect to spina bifida occulta, with contradictory findings as to whether it was symptomatic or asymptomatic.  The doctor who described the spina bifida as asymptomatic also noted that it was congenital, with no injury.

The report of a February 1972 VA examination documents the Veteran's complaints of pain in his lower back, with no mention made of cervical spine pain.  Examination of the Veteran's  spine revealed he was able to flex four inches from touching the floor, with 40 degrees lateral flexion in both directions and 10 degrees extension.  He had no lumbosacral tenderness and no neurological deficit was shown.  X-ray of the lumbar spine was negative.  On diagnosis no disease of the lumbar spine was found.  

Private treatment records from Dr. E., the Veteran's private chiropractor, indicate that he provided chiropractic treatment for both cervical spine and lumbar spine complaints from September1997 through May 1998, for complaints that included sore back and neck, which was said to have begun on September 19, 1997.  No actual injury was cited.  Other private treatment records document treatment for low back pain and neck pain in February 2000; and note assessments of ankylosing spondylitis in August 2000, spina bifida occulta in February 2001, and herniated nucleus pulposus of L5 and degenerative disc disease of the lumbar spine in records dated from May 2001 through August 2001.  

An October 1997 series of cervical spine X-ray revealed status post anterior fusion of C5-6, and degenerative loss of height and spondylosis at C6-7. and an  MRI revealed osteophytic ridging at C6-7 with central stenosis and status post C5-6 anterior fusion.  The report of electrodiagnostic studies also done in October 1997 indicate that radiculopathy could not be ruled out.  

The Veteran has submitted lay statements including one in May 2002 expressing that his spine condition was worse when he left the service than when he entered, and that his back continued to worsen.  

The report of a March 2001 private MRI of the lumbar spine reflects a diagnosis of diffuse DDD.  An undated letter from the Veteran's private chiropractor, Dr. E., stated that the findings from this March 2001 study showed evidence of dextroconvexed thoracolumbar scoliosis and diffuse DDD.  Dr. E. opined that it is likely that his condition was aggravated by rigors in service.  Another statement from Dr. E, dated in April 2002, stated that the Veteran had been his patient since his release from the service.  The chiropractor indicated that the records were lost, but was able to recall he stated that he was diagnosed with spina bifida occulta.  The chiropractor opined that, given his predisposed condition of spina bifida, he was surprised that the Army accepted him into service.  He opined that it was as likely as not that his condition was aggravated by the rigors of service.  

VA records document that the Veteran was seen in November 2001 requesting to be enrolled in primary care, with a past medical history of cervical fusion and lumbar degeneration, with diagnosis of the same made.  He was noted to have a history of back problems since the military.  In February 2002, at an initial primary care visit, he reported chronic pain in his low back with numbness in the legs since 1969 and chronic pain in the shoulder and neck since 1972.  Other VA primary care records from February 2002 relate a medical history of spina bifida occult, spondylosis, scoliosis, and status post cervical spine fusion.  He reported a history of spina bifida since 1969, with chronic neck and back pain radiating down his legs.  He indicated that he had severe pain in his neck and shoulder blades recently after picking up a child.  The assessment was the same as the aforementioned medical history.  Plans were made for further evaluation through neurology.  

A Social Security evaluation done by a private doctor in February 2002 noted a history of lumbar spine DDD and spondylosis, with the Veteran relating a history of having been told by the Army that he had spina bifida in 1969.  He was also noted to have pain in his neck, with limitations in function due to his back and neck.  The rest of the examination dealt with functional restrictions noted from his back and neck disability.  He was referred to the VA pain clinic in April 2002 for pain in his neck and lower back, as well as numbness in his arm.  Cervical spine X-rays in February 2002 and June 2002 confirmed a diagnosis of DDD changes at C-7 and fusion at C5-6.  He continued with follow-up at the VA for neck and back pain through August 2002.  In October 2002, psychiatric notes addressing a drug overdose reported his history of cervical fusion, and future plans to undergo a lumbar fusion.  Other private records of psychiatric treatment from this time period indicated that he had the cervical spine surgery done in 1990.  

Social Security records include duplicate VA and private treatment records.  They also include the report of a May 2002 psychological evaluation which notes a history of the Veteran having done lawn care and landscaping work after service.  He indicated that he stopped working in December 2000 after 10 years as the owner of his own business because of degenerative disc and neck problems.  The records also show limitations of function on Social Security evaluations due to back and neck problems.  

VA records from the end of 2002 to 2005 primarily address other medical concerns such as mental health treatment, but do reflect some treatment for the Veteran's back and neck, and note the history of chronic low back pain, arthritis and cervical spine surgery.  An April 2004 record documents complaints of pain in multiple joints including in his neck and shoulder blades, with the history of cervical fusion noted.  A May 2004 psychiatric note indicates that he was supposed to undergo back surgery, but did not indicate when such surgery was supposed to take place.  A March 2005 note for admission for depression symptoms noted the history of his lumbar pain and cervical surgery with current pain, and noted that he was wearing a lumbar support on examination.  A March 2005 inpatient assessment for depression notes a history of scoliosis in the medical history, described as an inherited medical condition.  Also in March 2005, he requested a referral to the pain clinic for his history of cervical fusion and herniated lumbar discs.  Another March 2005 record noted complaints of back and shoulder pain.  The rest of the March 2005 records dealt with mental health and substance abuse issues.  The records dated in April 2005 also dealt with progressively worsening bilateral pain in both arms in the deltoid regions, described as about being about 6 or 7 months duration.  Additionally, the report of X-rays of the cervical spine taken in April 2005 reflects an impression of congenital failure of segmentation at C5-6 with early spondylosis and no compression fracture.  A June 2005 PM and R consult note indicates that the Veteran was seen with a back brace in hand given by a non VA physician.  He was noted to have had both shoulders injected for tendonitis.  An April 2005 X-ray of the cervical spine revealed fusion at C5-6, with history of surgery done in 1981, and disc space narrowing at C6-7.  


During his July 2005 Board hearing, the Veteran testified that prior to entering the service he advised the military that he had a birth defect with a bad back, but was accepted into the service.  He indicated that during physical training he started getting small amounts of numbness in his legs and arms, and then when he went to Vietnam he was building a lot of beams, when the physical strain of such work resulting in his legs going numb by the time he returned to the States.  He said he was diagnosed with spina bifida occulta and later his VA claim was denied due to it being a preexisting condition.  He testified that he had a doctor's statement saying that his back disability was aggravated by service.   

A January 2006 private disability report addresses the functional assessment of the Veteran, with pain involving the neck and back discussed.  He reported the pain started in the military.  Findings included limited motion in both the cervical and lumbar spine, and muscle splinting and tenderness on palpation.  The rest of the examination and opinion addressed his functional limitations from the disorders of the cervical and lumbar spine, with no opinion as to etiology given, other than the history reported from the Veteran.  

In a June 2006 statement, a friend of the Veteran's  reported having a medical background and said he knew the Veteran for over 25 years.  He indicated that the  was drafted complaining of back pain, and was later made to dig trenches and carry an 85 pound back pack.  He described the Veteran as being reclassified to light duty when it was time to come home.  

VA examination in March 2007 included the examiner's review of the claims file and examination of the Veteran.  The Veteran then reported a long standing back pain dating to his teens.  He was noted to have had no history of trauma and several visits to sick call for backache with apparent negative examination and no treatment advised.  He was noted to have performed his regular duties in Vietnam and was diagnosed with spina bifida when he returned to Fort Benning.  He was noted to have left the service in 1970 and saw a chiropractor for 30 years, and also saw a neurosurgeon in 1980, with surgery on his neck in 1981.  His current complaints were of low back pain that was sharp and numb, and radiated to his right foot.  He also complained of severe right sided neck pain with numbness in both arms.  He claimed his neck pain began in Vietnam.  He had a history of having been self employed until 2001 when he felt disabled.  

Examination of the back revealed a flattened lordotic curve with a gait that was asymmetrical.  He had limited motion particularly on right and left lateral bending.  He also had apparently diminished sensation in the right S1 dermatome, and absent ankle reflexes bilaterally.  Other reflexes were normal grade 5 except that quadriceps were grade 4 bilaterally.  He had tenderness at the sciatic nerve and at all levels of the lumbar spine.  He had no evidence of spasm.  Examination of the neck showed a scar at the C5-6 level, but no spinal tenderness.  His left triceps reflex was absent, and all other deep tendon reflexes were normal.  He had diminished sensation in the left C6 dermatome.  His range of motion was limited particularly on right and left lateral bending and rotation.  X-rays of the cervical spine revealed successful C5-6 interbody orthodesis and DDD at C6-7 and C7-T1 levels.  X-rays of the lumbar spine showed severe DJD at the L5 level and a mild dextrascoliosis.  The diagnosis was post C5-6 arthrodesis with DDD C6-7 and C7-T1 for the cervical spine.  The diagnosis for the lumbar spine was DDD L5-S1 with radiculopathy. 

The examiner opined that the Veteran's current disabilities of the lower back and cervical spine are less likely as not related to the noted in-service condition of spina bifida occulta.  In arriving at this conclusion, the examiner paid particular attention to the April 2002 letter written by the Veteran's chiropractor Dr E.  The examiner then stated that the spina bifida occulta does not represent the appropriate diagnosis of the Veteran's back condition noted during service.  However the examiner did not clarify what the appropriate diagnosis of the back condition noted during service actually was.  The examiner then made a contradictory statement by saying that there was inadequate documentation that the diagnoses made above, and the disabilities that flowed from these conditions were aggravated, or caused by or increased in severity as a result of his service.  The examiner also gave an opinion that the conditions diagnosed did not pre-exist his entry and did not have the onset in service.  

Private records dated in June 2009 reflect that the Veteran underwent further CT scans and MRIs of the cervical and lumbar spine.  The cervical spine CT and MRI's from June 2009 showed degenerative changes status post fusion at C5-6, with osteophyte formations throughout the cervical spine.  The lumbar CT and MRI's from the same month showed degenerative disc disease, with a disc bulge at L4-5 and disc protrusion at L5-S1.  

The Veteran underwent another VA examination in October 2009 by the same individual who examined him in March 2007.  The report examination reflects a reported history of the Veteran having experienced neck pain while building a bunker in Vietnam.  He also reported having advised the examining doctor at his separation examination of neck pain and was prescribed a soft collar.  He indicated that for the past 25 years, he had been treated by a chiropractor for his neck pain and had been more recently treated at a pain clinic in June 2009 with an epidural injection.  He reported now having intermittent sharp pain in his neck with radiation down the left arm to the fourth and fifth fingers.  He had flare-ups twice a month, lasting about a week and his pain was aggravated by turning his head.  Regarding his back he stated he had back pain since early childhood that worsened in the service.  He denied seeking medical attention but indicated that he told the doctor at his separation examination of his back pain.  As with the neck, he had chiropractic treatment for 25 years.  He complained of constant aching low back with radiation into his left leg, with flare-ups lasting 6-8 weeks occurring twice a year.  His history in regards to both the back and neck was significant for his having worked in landscaping after he left service in February 1970 until 2000.  A MRI of June 2009 was noted to show an L5-S1 right parasagittal disc flattening of the S1 root and multiple levels of DDD and an apparent bulging disc at L4-5 level causing some stenosis.

Examination of the cervical spine was remarkable for some limited motion, particularly on bending and rotation to the left.  The examiner noted that the Veteran had some apparently diminished sensation of the 6th cervical root on the right and 7th cervical root on the left.  Deep tendon reflexes were absent on the right and left triceps, but were otherwise present in the radial and biceps at a +3 level on the right and +4 level on the left.  Muscle groups were noted to be grade 5.  There was some tenderness, but no spasm.  Examination of the lumbosacral spine was remarkable for appearing to have no lordotic curve.  His range of motion was limited particularly on extension and lateral bending in both directions.  Pain limited his motion.  He also had some apparent weakness on the left and diminished sensation on the right both at the L4 level.  He also had diminished sensation at the L5 dermatome, and at the S1 nerve root on the right.  He had some weakness of both ankles, with diminished ankle jerk of +1 on the left and absent on the right.  His knee reflexes were +4.  Marked paraspinal spasm was noted and straight leg raises were positive bilaterally.  X-rays of the lumbosacral spine showed marked decrease in the normal lordotic curve related to DDD at L5-S1.  X-ray of the cervical spine revealed no lordotic curve and a successful fusion of the 5th and 6th vertebrae.  He had evidence of DDD at C6-7 and C7-T1 levels.  The diagnoses was DDD lumbosacral spine, L5-S1, and status post fusion C5-C6 DDD from C6 to T1.  

The examiner opined that the Veteran demonstrated no signs whatsoever of spina bifida occulta and questioned whether the Veteran had this diagnosis in service.  He was described as having moderately severe to severe disability from his low back condition and severe disability from his neck condition.  The examiner opined that there was adequate documentation to cause a nexus of these conditions with his service, but then provided a contradictory opinion, stating that it is less likely than not that his current neck and low back problems and disability are medically related to his tour of active duty.  

In December 2010 VHA opinion was obtained in an attempt resolve the conflicting medical opinions as to the etiology of the cervical and lumbar spine disabilities.  The physician indicated that he reviewed the extensive records pertaining to the Veteran's his lumbar and cervical spine disabilities.  The physician characterized the  Veteran's low back disability as DDD at multiple levels, citing to a June 2009 MRI to support this finding.  This physician  stated that he saw no foundation for the diagnosis of spina bifida occulta, pointing out that this is an incidental finding and not usually symptomatic.  Such a finding was noted to be an X-ray diagnosis, and does not change, and thus would be present in all radiographic studies post service.  The physician  saw no significance to the Veteran's symptoms and spasm prior to enlistment, and thus saw no evidence of a pre-existing low back disability prior to service.  The physician opined that his low back disabilities were degenerative in nature were less likely than not related to service.  Similarly this examiner physician found no evidence of pre-existing cervical spine disability.  His reported symptoms again were suggestive of  degenerative changes of osteophytes at C6-7 and fusion at C5-6, and were not correlated with his lumbar problems.  Both lumbar and cervical complaints were deemed to be chronic degenerative conditions not related to a single episode or time frame and were less likely related to military duty.  

Subsequently, an IME opinion was obtained obtain further medical information to clearly identify the Veteran's current lumbar and cervical spine disabilities, and opinion as to relationship, if any, to his military service.  

In the January 2012 opinion, the physician recounted pertinent facts concerning the Veteran's medical history. It was noted that, when the Veteran entered service in January 1968, he reported a history of low back problems with muscle spasms and shoulder pain at the time of entry.  He was noted to have served in Vietnam and performed his regular duties without sustaining any major spinal trauma.  He was noted to have been seen several times for low back ache and strain, but had negative physical examinations with no objective findings of spinal disability noted.  The diagnosis of spina bifida was noted to have been made in December 1969.  The Veteran's spine was noted to have been normal, with no objective limitations of either the cervical or lumbar spine on clinical examination both at entry and at discharge from the service.  The January 1972 VA examination likewise was noted to have shown no evidence of lumbar spine disease.  The Veteran was noted to have received chiropractic treatment post service for neck and back problems, was evaluated by a neurosurgeon in 1980 and underwent cervical fusion at the C5-6 level in 1981.  He was noted to complain of chronic back and neck pain over the past 30 years, with numerous medical examinations and testing including MRI's, along with chiropractic treatment.  He was noted to have ongoing back problems during periods of incarceration from 1972 to 1980, 1982 to 1988 and from 1990 to 1992.  He was noted to have worked as an owner of a landscaping company and convenience store, and has been on disability since 2000.  Ongoing treatment was noted to include chiropractic treatment for his cervical spine and lumbar spine issues through January 2006.  

The physician further noted that the March 2007 VA examination revealed diminished range of motion, decreased muscle strength, and decreased sensation in the right S1 dermatome distribution of the lumbar spine.  It was noted that this examination also showed restricted range of motion, absent left triceps reflex, intact muscle strength in both upper extremities and decreased sensation in the left C 6 dermatome of the cervical spine.  It was noted that the Veteran was reevaluated by the same VA examiner in October 2009, and had his case reviewed by a Chief of Orthopedics of a VA medical facility in December 2010.  The IME physician reviewed and recited the findings from the MRIs and CT scans of the lumbar spine done in March 2001 and in June 2009 which revealed diffuse multilevel DDD in keeping with the Veteran's current lumbar disabilities.  The findings from MRIs of the cervical spine done in October 1997 and June 2009 were noted to reveal extensive DDD involving the C6-7 and C7-T1 levels as well as the prior anterior cervical fusion at C5-6 level, consistent with his current cervical disabilities.  

Following the discussion of the history as set forth above, the physician gave the following opinions.  In regards to the diagnosis of spina bifida made in service, the examiner pointed out that this is a congenital disorder, with three different types: spinal bifida occulta, the mildest form without neurological problems, meningocele, which is an open spinal canal with protrusion of meninges and myleomeningocele with protrusion of meninges and neural tissue.  The physician noted that radiographic findings of spina bifida occulta are present throughout a person's life and are usually static, not changing over time.  His numerous X-rays, CT scans and MRI's over the years showed no objective evidence to support a diagnosis of spina bifida occulta in the medical records.  As such, the physician opined that this diagnosis appeared to have been made incorrectly.  In regards to whether there was either preexisting cervical or lumbar disability, there was no clinical or radiographic evidence in his records that clearly identifies a pre existing lumbar or cervical spine injury or pathology prior to service.  His complaints of low back pain, muscle spasm and shoulder pain were considered non specific, and as not providing evidence of an underlying injury or pathology to the cervical or lumbar spine.  

Directly addressing the question of whether the Veteran has current lumbar or cervical spine disability due to injury or disease incurred or aggravated during service, the IME physician stated that there is a growing body of medical literature that has reported an increased risk of musculoskeletal disorders including spinal injuries in military personnel.  However, there was no evidence that the Veteran suffered any acute injuries to his cervical or lumbar spine during active service that required significant medical intervention or hospitalization.  The physician remarked that it is well known that progressive degenerative changes can develop in adjacent levels after cervical discectomy and fusion.  As such, the current degenerative changes identified on the cervical spine MRIs can be explained at least in part as possible sequalae of his prior cervical spine injury.  

The IME physician explained that lumbar and cervical degenerative changes progress over the course over a lifetime and that the Veteran did not sustain any injuries in service that could potentially have a causal relationship to his current cervical and lumbar spine disabilities.  The physician said that there is no evidence that his military duty in any way initiated or aggravated his diffuse DDD involving either cervical or lumbar spine.  He was noted to have been gainfully employed for years following the service.  As such, his current lumbar and cervical disabilities could have easily occurred or been aggravated by his activities after service.  The degenerative spondylitic changes in the cervical and lumbar spine typically cannot be related to a specific event or short period of time, but are age related "wear and tear" changes that occur over extended periods of time.  Therefore, the physician concluded that there was nothing in the Veteran's medical records to indicate that  his cervical and lumbar disabilities were primarily caused or aggravated in the service.

The Veteran submitted a letter in June 2012 stating that he received copy of the IME opinion, and expressing that he disagreed with the doctor's statement that he had worked his whole life.  He did not indicate any disagreement with the doctor's opinion beyond that concerning the duration of his work.  

II.  Analysis

The Veteran has attributed his current neck and low  back disabilities to service, to include as due to an aggravation of pre-existing  (congenital) spina bifida occulta. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011). However, service connection may be granted, in limited circumstances, for disability resulting from aggravation of a constitutional or developmental abnormality (if a congenital or development defect, by superimposed disease or injury).  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

Additionally, service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c) .

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for cervical or lumbar spine disability is not warranted under any theory of entitlement.  

As indicated above, there is conflicting medical evidence and opinions concerning the nature and etiology of the lumbar spine and cervical spine disabilities.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  In this instance, for reasons to be discussed below, the Board finds the opinion from the IME examiner in January 2012 to be most probative in discussing all aspects of these claims.  

First addressing the question of congenital spina bifida occulta, the Board notes that, while this condition was diagnosed in the service treatment records, cited in VA and private treatment records, and opined by his private chiropractor in the April 2002 statement to have been aggravated by service, the most persuasive medical evidence on this point indicates that the diagnosis made in service was in error.  As explained in detail by the physician providing the January 2012 IME opinion, the diagnosis of spina bifida was made in December 1969, but subsequent diagnostic studies, including MRI's, CT scans and X-rays did not show any evidence of spina bifida occulta.  After discussing the various types of spina bifida, and pointing out that this congenital in nature, the physician stated that such a condition is generally static, and would thus be present in radiographic studies throughout a person's life.  Such was not the case for this Veteran, thus the examiner opined that the diagnosis of spina bifida was made incorrectly in service.  The IME examiner's rationale was made with comprehensive review and discussion of the evidence in the claims folder.  His opinion as to the nonexistence of the spina bifida occulta is also supported by the conclusions made by physician who provided the December 2010 VHA opinion, who also found no basis of the diagnosis of spina bifida occulta, again based on the lack of X-ray evidence of such post service.  

By contrast, the above discussed records that repeated the diagnosis of spina bifida appear to do so based on recited history, rather than from comprehensive examination and discussion of the objective findings including the diagnostic tests.  In regards to the April 2002 opinion from Dr E stating that spina bifida was likely aggravated by service, no rationale was given for such an opinion, and he further did not address the significance of the lack of spina bifida shown on X-ray or other evidence from diagnostic studies for years after service.  Also problematic with this opinion was Dr. E's admission that his earlier records were lost, and he based the diagnosis of spina bifida on memory.  Elsewhere, where records and evaluations such as the February 2002 Social Security evaluation, appear to suggest an aggravation of spina bifida in service, they appear to be based on the subjective history reported by the Veteran, rather on the objective medical evidence.  The Board points out that, as a medical opinion can be no better than the facts alleged by a  veteran, an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  Significantly, moreover, Dr. E, a chiropractor, is a non-physician; hence, in any event, his opinion would not be considered more persuasive than the probative medical opinion from a physician with training and expertise in orthopedics, as discussed above.

The Board thus finds that the preponderance of the evidence establishes that spina bifida was diagnosed in error, and that the Veteran does not have this condition.  Accordingly, there is no pre-existing, congenital condition upon which to establish service connection for current cervical or lumbar spine disability on the basis of in-service aggravation. 

The Board further finds that  service connection is not warranted for any current cervical spine or lumbar spine disability on any other basis.  

As regards lumbar spine disability, the  Board notes that the Veteran did report complaints of recurrent back pain in October 1966 and January 1968 prior to entry.  However clinical examination of the back was negative on both examinations. Moreover, while service treatment records document subjective complaints of low back pain, and reference the since-discredited assessment of spina bifida occulta, no  chronic lumbar spine disability was diagnosed or shown during service. It is noted that his back complaints were attributed to a possible hysteria in February 1968, and in May 1968, he did have some objective findings of spasm and tenderness, with an assessment of sprain given.  However subsequent service treatment records documenting lumbar spine pain showed no objective findings for the back and the lumbar spine  was normal on separation examination in December 1969.  Such evidence supports a finding that no chronic back disability either pre-existed service, or was otherwise manifested in service.  

As for the medical opinion evidence addressing the etiology of the current lumbar spine disability, diagnosed as DDD at multiple levels, the Board, again, finds that the January 2012 IME's opinion is most probative.  The physician found that there was no clinical or radiographic evidence to support a finding of either a pre-existing lumbar spine disability or pathology.  As to whether the current lumbar spine disability was incurred or aggravated by service, the physician stated that there was no evidence that he suffered any acute injuries to the lumbar spine that required significant medical intervention or hospitalization.  Such opinions again were based on comprehensive review of the claims file  and included a detailed discussion of the rationale for the conclusions reached.  The physician  pointed out that the degenerative changes currently shown in the lumbar spine are progressive in nature, and generally age related.  In further support of his conclusion that the degenerative changes of the lumbar spine were age related in this Veteran, the physician pointed out that in addition to the lack of injury in service, the evidence showed that he worked for years after service, including in landscaping.  These unfavorable findings are consistent with those provided by the physician providing the December 2010 VHA opinion, who also attributed the Veteran's lumbar spine disability to degenerative changes, rather than due to any in-service incident. 

By contrast, the opinion from the Veteran's private chiropractor, Dr. E., who interpreted the findings from the March 2001 MRI as showing diffuse DDD of the lumbar spine, stated that such condition was likely aggravated by the rigors of service.  No rationale for this opinion is given and there is further some potentially contradictory evidence in this same chiropractor's records from 1997, which suggest that his back complaints began in September 1997.  Other medical evidence, to the extent it appears to attribute his current lumbar spine disability to service, appears based on a history given by the Veteran rather than comprehensive review of the evidence of record.  Again, comparatively, these opinions are entitled to little, if any, probative weight.

Regarding cervical spine disability, currently diagnosed as DDD of the cervical spine, status post C5-6 fusion, as noted by the January 2012 IME, there is no clinical or radiographic evidence to support a finding of either a pre-existing cervical spine disability or pathology.  There also is no evidence of any neck or cervical spine complaints or findings shown in any of the service treatment records or examination reports.  The complaints of spinal pain shown in service, and prior to service were always localized to the low back.  The earliest evidence of cervical spine complaints or problems was not until 1997, many years after the Veteran's service. The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

As regards an opinion as to etiology of current cervical spine disability, the January 2012 IME stated that there was no evidence that he suffered any acute injuries to the cervical spine that required significant medical intervention or hospitalization.  Such opinions again were based on comprehensive review of the claims file  and included a detailed discussion of the rationale for the conclusions reached.  The physician pointed out that the degenerative changes currently shown in the cervical spine are progressive in nature, and generally age related.  As with the lumbar spine, the physician pointed out that in addition to the lack of injury in service, the evidence showed that he worked for years after service, including in landscaping.  Again, the unfavorable findings of the IME are consistent with the physician providing the December 2010 VHA opinion, who attributed the Veteran's cervical spine disability to degenerative changes, rather than due to any in-service incident.  

To the extent that any comment or opinion in the above described medical records and examinations appears to attribute the Veteran's current cervical spine disability to service, again, such would be based on a history given by the Veteran rather than comprehensive review of the evidence of record.  While the Veteran's private chiropractor, Dr. E. did not specifically address the etiology of the cervical spine as he did with the lumbar spine; hence, to the extent that any of his opinions regarding the etiology of the lumbar spine are meant to imply a relationship between his cervical spine disorder and service, again such opinions would not be supported by any given rationale. and there is further some potentially contradictory evidence in this same chiropractor's records from 1997, which suggest that his cervical spine complaints began in September 1997.  Again, the chiropractor's statements (direct or implied) in this regard are entitled to little, if any probative weight. 

The evidence as discussed above also does not establish that service connection for either lumbar spine or cervical spine is warranted on a presumptive basis, as there is no competent evidence that arthritis first diagnosed many years after service was, in fact, manifested within one year of the Veteran his discharge from service.  

Finally, the Board notes that, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between his lumbar and/or cervical spine disabilities and service, to include as due to aggravation of a preexisting condition such as spina bifida, such assertions provide no basis for allowance of the claim.  The matters of validity of diagnosis of spina bifida occulta, of medical etiology of the degenerative disabilities diagnosed post service upon which these  claims turns are matters within the province of trained, medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on any such matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the Board finds that the claims for service connection for cervical spine disability and lumbar spine disability must be denied.  In reaching the  conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


